 



  EXHIBIT 10.2

August 4, 2017

 

Easterly Acquisition Sponsor, LLC

138 Conant Street

Beverly, MA 01915

Attention: Darrell W. Crate

 

RE: Amendment to Convertible Promissory Note (this “Amendment”)

 

Reference is made to that certain Convertible Promissory Note (the “Note”),
dated as of March 17, 2016, issued by Easterly Acquisition Corp., a Delaware
corporation (the “Maker”), to Easterly Acquisition Sponsor, LLC, a Delaware
limited liability company (the “Payee”). Terms not defined herein shall have the
meanings given to them in the Note.

 

The Maker and the Payee agree that the first sentence of Section 1 of the Note
shall be amended and restated as follows:

 

“All unpaid principal under this Note, including accrued interest hereon
pursuant to Section 2 shall be due and payable on December 15, 2017 (the
“Maturity Date”).”

 

Except as set forth in this Amendment, the Note shall remain unmodified and in
full force and effect. The consents and waivers contained in this Amendment are
limited to the matter specifically set forth herein and shall not be deemed to
constitute a consent, waiver, confirmation or amendment with respect to any
other matter. This Amendment may be executed in two or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when two or more counterparts have been signed by each of the parties and
delivered to the other parties (including by facsimile or via portable document
format (.pdf)), it being understood that all parties need not sign the same
counterpart.

 

Please indicate your approval of the terms and provisions hereof by executing
this Amendment in the space provided below.

 



  EASTERLY ACQUISITION CORP.             By: /s/ Avshalom Kalichstein     Name:
Avshalom Kalichstein     Title: Chief Executive Officer

  

ACCEPTED AND AGREED AS
OF THE DATE FIRST WRITTEN ABOVE:

 



EASTERLY ACQUISITION SPONSOR, LLC               By: /s/ Darrell W. Crate    
Name: Darrell W. Crate     Title: Director  



 



 

